                       IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                               STATESVILLE DIVISION

                                     DOCKET NO.: 5:21cr31

UNITED STATES OF AMERICA,                             )
                                                      )      SECOND CONSENT ORDER AND
       v.                                             )        JUDGMENT OF FORFEITURE
                                                      )          PENDING RULE 32.2(c)(2)
MICHAEL R. GUZMAN                                     )


        BASED UPON the Defendant’s plea of guilty and finding that there is a nexus between
the property listed below and the offense(s) to which the Defendant has pled guilty and that the
Defendant (or any combination of Defendants in this case) has or had a possessory interest or other
legal interest in the property, IT IS HEREBY ORDERED THAT:

        1.      The following property is forfeited to the United States pursuant to 18 U.S.C. §
981(a)(1)(C), 18 U.S.C. § 982(a)(1), and 28 U.S.C. § 2461(c), provided, however, that forfeiture
of specific assets is subject to any and all third party petitions under 21 U.S.C. § 853(n), pending
final adjudication herein:

        Approximately $500,000 that Defendant has agreed to wire from Account
        XXXXXXX8038 at Monex Boom, such account held by or for the benefit of Michael
        R. Guzman, to the United States and in partial satisfaction of the forfeiture money
        judgment in this case.

        2.     If and to the extent required by Fed. R. Crim. P. 32.2(b)(6), 21 U.S.C. § 853(n),
and/or other applicable law, the United States shall publish notice and provide direct written notice
of forfeiture.

        3.      Pursuant to Fed. R. Crim. P. 32.2(b)(3), upon entry of this order, the United States
Attorney’s Office is authorized to conduct any discovery needed to identify, locate, or dispose of
the property, including depositions, interrogatories, and requests for production of documents, and
to issue subpoenas pursuant to Fed. R. Civ. P. 45.

       The parties stipulate and agree that the aforementioned asset(s) constitute property derived
from or traceable to proceeds of defendant’s crime(s) herein and/or property involved in the
crime(s), and are therefore subject to forfeiture pursuant to 18 U.S.C. § 981(a)(1)(C), 18 U.S.C. §
982(a)(1), and 28 U.S.C. § 2461(c). The defendant hereby waives the requirements of Fed. R.
Crim. P. 32.2 and 43(a) regarding notice of the forfeiture in the charging instrument,
announcement of the forfeiture at sentencing, and incorporation of the forfeiture in the judgment
against defendant. If the defendant has previously submitted a claim in response to an
administrative forfeiture proceeding regarding any of this property, defendant hereby withdraws
that claim. If defendant has not previously submitted such a claim, defendant hereby waives all
right to do so.




                                 Signed: June 21, 2021
